Citation Nr: 1224894	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-48 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for residuals, injury to right hand and arm.  

2.  Entitlement to service connection for residuals, injury to right hand and arm.  


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1973.  

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2005 rating decision issued by the RO in which the RO denied entitlement to service connection for residuals, injury to right hand and arm.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

As a final preliminary matter, the Board notes that there is no representative listed on the title page.  In May 2012 the Veteran was sent a letter from the VA which indicated that in 2004 the Veteran appointed Disabled American Veterans (DAV) as his representative.  Later, a VA Form 21-22a was submitted appointing Glenwood P. Roane, private attorney.  Both representatives submitted evidence on the Veteran's behalf and as such the Veteran was asked to indicate whether he wished for DAV or Mr. Roane to represent him.  The letter further advised the Veteran that if the VA had not heard from the Veteran in 30 days from the date of the letter, VA would assume that the Veteran wished to represent himself and resume his appeal.  Given that the no response was received from the Veteran, it is assumed that the Veteran wishes to represent him and proceed with his appeal.  

The issue of entitlement to service connection for residuals, injury to the right hand and arm is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1977 rating decision denied the Veteran's claim for entitlement to service connection for residuals, injury to right hand and arm.  

2.  The evidence associated with the claims file since the June 1977 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for residuals, injury to the right hand and arm.  


CONCLUSIONS OF LAW

1.  The June 1977 rating decision, denying service connection for residuals, injury to right hand and arm is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2.  As evidence received since the June 1977 rating decision is new and material, the criteria for reopening the claim for service connection for residuals, injury to right hand and arm are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the Veteran's petition to reopen a claim for entitlement to service connection for residuals, injury to right hand and arm, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.




II.  Legal Criteria

In general, rating decisions that are not timely appealed are final and binding on the veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), however, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to the claim. 

There has been a regulatory change with respect to the definition of new and material evidence, which applies prospectively to all claims filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 -30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  The Veteran filed his claim to reopen in October 2004, subsequent to this delimiting date.  So the current version of this law, set forth in the following paragraph, is applicable in this case. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

An adjudicator must follow a two-step process in evaluating previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 ; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

III.  Analysis

A June 1977 rating decision by the RO denied entitlement to service connection for residuals, injury to right hand and arm.  The RO denied the Veteran's claim because the Veteran's injury to the right hand was shown to be of an acute nature, x-rays were negative, and the impression was contusion.  There was no indication in service of the Veteran injuring his right arm.  

The evidence of record at that time consisted of the Veteran's service treatment records.  Service treatment records show that in June 1973 the Veteran complained that a right hatch fell on his right hand.  The Veteran complained of pain and there was decreased range of motion of fingers.  He was prescribed a splint and x-rays were ordered.  X-rays were taken and were negative, contusion of the right hand.  

The evidence added to the record since the June 1977 rating decision includes VA outpatient treatment records, private treatment records, and a written statement from a fellow Veteran.  A July 2008 VA x-ray report of the right wrist stated:  "No acute fractures or dislocations.  Cannot exclude remote injury, healed fracture at navicular bone.  No significant arthritic changes.  Mild soft tissue edema is seen."  VA outpatient treatment records dated from November 2004 to November 2008 show that Veteran sought treatment for right wrist pain.  A November 2008 VA orthopedic surgery note shows that the Veteran had a history of right wrist pain for two years.  He has a remote history of trauma greater than 30 years old.  The Veteran was diagnosed with right wrist very mild scaphoid instability and positive tenderness to palpation at the scapholunate joint and widening of the scapholunate joint.  X-rays showed a widening of the scapholunate interval.  

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, relates to an unestablished fact-whether the Veteran's current right wrist disability is related to his military service and specifically his June 1973 injury to the right wrist, which is necessary to substantiate the claim for service connection for residuals, injury to the right hand and arm.  This evidence is not considered cumulative or redundant of the evidence of record at the time of the final June 1977 RO decision, and furnishes a reasonable possibility of substantiating the claim for service connection for residuals, injury to the right hand and arm.  Therefore, the claim for service connection for residuals, injury to the right hand and arm is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, service connection for residuals, injury to the right hand and arm is reopened, and is granted to this extent only. 


REMAND

In view of the Board's decision to reopen the claim for service connection for residuals, injury to right hand and arm, the Board has determined that further development of the Veteran's claim is warranted.  Specifically, the Board finds that it has a further duty to assist the Veteran in obtaining evidence to support his claim.  

Initially, the Board notes that evidence in the claims file (A May 2009 private doctor's examination report and a copy of a Medical Source Statement of Ability To Do Work-Related Activities) indicates that the Veteran applied for Social Security Disability.  However, the claims file does not contain any letters of determination or records from the Social Security Administration (SSA).  While Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA must obtain and associate with the claims file copies of all disability determinations and records underlying any disability determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2011) with respect to requesting records from Federal facilities.

Additionally, a January 2010 written statement indicated that the Veteran was scheduled for surgery of the right wrist on January 22, 2010, at the Memphis Medical Center for a fusion procedure.  The most recent VA medical record which has been associated with the Veteran's claims file is dated in 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

Finally, the Board has determined that Veteran should be afforded a VA examination in order to obtain an etiology opinion.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

There is no medical opinion of record which speaks to the etiology of the Veteran's right wrist disability.  Thus, under McClendon, the Veteran is entitled to a VA examination in order to determine the nature and etiology of his right wrist disability.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request from Social Security Administration copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability benefits by the Veteran.  All records/responses received should be associated with the claims file.  If the search for these records is negative, such shall be noted and the Veteran must be informed in writing.  

2.  Undertake reasonable efforts to obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA.  Specifically, records from the Veteran's January 2010 wrist surgery should be requested.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  The RO/AMC shall schedule the Veteran for a VA examination in order to assess the precise nature and etiology of his asserted residuals, injury to right hand and arm.  His claims file must be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner shall be performed. 

The examiner is requested to identify all disabilities of the right hand and arm found to be present.  Based upon examination of the Veteran and review of his pertinent medical history (to include the June 1973 record which shows that the Veteran complained of a hatch falling on his right hand and having decreased motion of his fingers), the examiner is directed to offer an opinion with supporting analysis as to whether it is at least as likely as not that any diagnosed disability found on examination is related to his period of active service.  

Any opinions expressed must be accompanied by a complete rationale.

4.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


